MEAD, J.
[¶ 1] Daniel Whitney appeals from a judgment of conviction of one count of operating under the influence (Class D), 29-A M.R.S. § 2411(1-A)(B)(1) (2011), entered in the District Court (Ellsworth, Mallonee, J.) following his conditional guilty plea. Whitney argues that the court (A Murray, J.) erred in issuing an order denying his motion to suppress evidence derived from a police officer’s stop of his vehicle. Because we conclude that the stop was unconstitutional, we vacate the judgment and the order denying the motion to suppress.
I. BACKGROUND
[¶ 2] The following facts are not disputed. On November 13, 2010, around 1:40 a.m., Officer Shawn Willey of the Ells-worth Police Department responded to the scene of a single-vehicle accident on Christian Ridge Road in Ellsworth. The vehicle had gone off the road and struck a utility pole; it was on its roof and its windows were broken. The individual who reported the accident had also informed the dispatcher that a male was walking on Christian Ridge Road away from the accident scene towards Red Bridge Road. By the time Officer Willey arrived, the vehicle’s operator was gone and he did not observe anyone walking on Christian Ridge Road. He also did not observe any blood at the scene.
[¶ 8] Officer Willey was unable to determine who owned the vehicle based on its registration information because the person who had registered it was no longer the vehicle’s owner. Officer Willey attempted to track the operator from the accident scene with his police dog. The dog led him to an area near Red Bridge Road, but then lost the scent. Officer Willey explained that after the unsuccessful track, he and another officer “began doing a roving patrol in the area, trying to locate somebody in case they were still on foot.” He stated that the purpose of the “roving patrol” was to “make sure that, A, they didn’t need any medical attention, they weren’t injured, and, B, they were involved in the criminal act of leaving the scene of an accident.”1
*1286[¶ 4] Around 3 a.m., Officer Willey spoke with the occupants of a vehicle at the intersection of Christian Ridge Road and Red Bridge Road who informed him that they had seen several men walking on Red Bridge Road. Officer Willey proceeded along Red Bridge Road for three or four miles and located three men on the side of the road who were speaking to the driver and passenger of a vehicle that had pulled up alongside them and stopped. Officer Willey pulled up behind the stopped car but did not activate his blue lights or siren. He testified that he did not observe anything illegal about the vehicle, nor had it committed any traffic violations.
[¶ 5] As Officer Willey began speaking with the pedestrians, he observed that the vehicle was about to drive away and instructed the driver, Daniel Whitney, to “wait here”; he acknowledged that at that point, Whitney was not free to leave. Officer Willey explained that he instructed Whitney not to leave because he “just wanted to verify that he wasn’t involved in the crash, or he had a passenger with him and make sure that he hadn’t picked somebody up along the way from the crash.” Whitney waited for three or four minutes while Officer Willey conversed with the pedestrians. After Officer Willey determined that the pedestrians had recently left a party and were not involved in the accident, he turned his attention to Whitney. In speaking with Whitney, Officer Willey detected the odor of intoxicating beverages and noticed an open can of beer in the vehicle. These events ultimately led to Whitney being charged with operating under the influence.
[¶ 6] On June 29, 2011, Whitney filed a motion to suppress all the evidence obtained from Officer Willey’s stop, arguing that the stop was not justified because Officer Willey had not observed any illegal activity prior to instructing Whitney not to leave. Following a hearing, the court denied the motion to suppress in a written order on November 3, 2011. The court found that there was no articulable suspicion that Whitney was committing a crime or a traffic violation before Officer Willey told him to “wait here” and that Officer Willey had instructed Whitney not to leave because Officer Willey “wanted to verify that neither [Whitney or his passenger] had been involved in the crash.”
[¶ 7] The court then analyzed whether Whitney’s seizure was reasonable pursuant to the Fourth Amendment for information-seeking purposes, applying the Brown v. Texas three-factor test adopted in State v. LaPlante, 2011 ME 85, ¶9, 26 A.3d 337. The court determined that the gravity of the public concern regarding the misdemeanor crime under investigation was greater than in LaPlante, which involved a civil speeding infraction. It then concluded that Whitney’s seizure three or four miles from the accident scene, ninety minutes after Officer Willey’s arrival at the scene, was “reasonably related to advancing the investigation.” Finally, the court determined that those two factors outweighed the interference with Whitney’s liberty interest.
[¶ 8] Whitney entered a conditional guilty plea on December 19, 2011, following the denial of his motion to suppress, preserving his right to appeal the motion court’s decision. He then brought this appeal.
*1287II. DISCUSSION
A. Fourth Amendment Standards
[¶ 9] When the facts before the motion court are not disputed, “we review the denial of the motion to suppress de novo as to issues of law.” LaPlante, 2011 ME 85, ¶ 6, 26 A.3d 337. A seizure violates the Fourth. Amendment of the United States Constitution and article I, section 5, of the Maine Constitution if it is unreasonable. Id. ¶ 8. “In almost all circumstances, a warrantless seizure is unreasonable in the absence of an objectively reasonable, articulable suspicion that criminal conduct has taken place, is occurring, or imminently will occur.” Id. (quotation marks omitted). Even a brief, limited governmental intrusion for the purpose of investigation must be justified at its inception by a showing of reasonable suspicion. See State v. Langlois, 2005 ME 3, ¶ 7, 863 A.2d 913 (citing Terry v. Ohio, 392 U.S. 1, 30, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)). However, a seizure for information-seeking purposes may be reasonable in particular circumstances even in the absence of reasonable articulable suspicion of criminal conduct.2 LaPlante, 2011 ME 85, ¶ 8, 26 A.3d 337.
[¶ 10] The United States Supreme Court has explained that “special law enforcement concerns will sometimes justify highway stops without individualized suspicion.” Illinois v. Lidster, 540 U.S. 419, 424, 124 S.Ct. 885, 157 L.Ed.2d 843 (2004) (citing Michigan Dep’t of State Police v. Sitz, 496 U.S. 444, 110 S.Ct. 2481, 110 L.Ed.2d 412 (1990); United States v. Martinez-Fuerte, 428 U.S. 543, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976)). Nevertheless, the Fourth Amendment requires that such stops still be reasonable “on the basis of the individual circumstances.” Id. at 426, 124 S.Ct. 885. “[I]n judging reasonableness, we look to ‘the gravity of the public concerns served by the seizure, the degree to which the seizure advances the public interest, and the severity of the interference with individual liberty.’ ” Id. at 427, 124 S.Ct. 885 (quoting Brown v. Texas, 443 U.S. 47, 51, 99 S.Ct. 2637, 61 L.Ed.2d 357 (1979)); see also LaPlante, 2011 ME 85, ¶8, 26 A.3d 337 (articulating the Brown factors).
[¶ 11] At the outset, we recognize that the United States Supreme Court has distinguished information-seeking stops at highway checkpoints from random suspi-cionless stops associated with roving patrols. See Sitz, 496 U.S. at 454-55, 110 S.Ct. 2481 (distinguishing formalized sobriety checkpoint stops from random stops which involve standardless and unconstrained police discretion); Delaware v. Prouse, 440 U.S. 648, 657, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979) (“For Fourth Amendment purposes, we also see insufficient resemblance between sporadic and random stops of individual vehicles ... and those stops occasioned by roadblocks where all vehicles are brought to a halt ... and all are subjected to a show of the police power of the community.”); Martinez-Fuerte, 428 U.S. at 558, 96 S.Ct. 3074 (“[T]he circumstances surrounding a checkpoint stop and search are far less intrusive than those attending a roving-patrol stop. Rov*1288ing patrols often operate at night on sel-doni-traveled roads, and their approach may frighten motorists.” (quotation marks omitted)).
[¶ 12] Officer Willey was engaged in a roving patrol ninety minutes after his arrival at the scene of the accident in an attempt to locate the vehicle’s operator, who he believed was engaged in criminal conduct, when he seized Whitney. Officer Willey testified that he did not observe any illegal conduct prior to seizing Whitney, and he stated that he told Whitney not to leave because he “just wanted to verify that he wasn’t involved in the crash, or he had a passenger with him and make sure that he hadn’t picked somebody up along the way from the crash.” The motion court also found that there was no reasonable articulable suspicion to justify the stop and that Officer Willey seized Whitney because he “wanted to verify that neither [Whitney or his passenger] had been involved in the crash.” Officer Willey’s random, suspicionless stop of Whitney in an attempt to locate a criminal suspect is significantly distinguishable from a highway checkpoint stop aimed at gathering information from the public. See Lidster, 540 U.S. at 428, 124 S.Ct. 885 (Stevens, J., concurring in part and dissenting in part) (explaining that there “is a valid and important distinction between seizing a person to determine whether she has committed a crime and seizing a person to ask whether she has any information about an unknown person who committed a crime”); see also State v. Gorneault, 2007 ME 49, ¶ 9, 918 A.2d 1207 (explaining that a police roadside checkpoint in the area where a crime had recently been committed was constitutional in part because the “purpose of the brief stop and the inquiry was not to determine if the drivers themselves committed a crime”). Sanctioning the stop here would grant law enforcement unfettered discretion to randomly stop any given motorist more than an hour after a crime has been committed, in the absence of any reasonable articulable suspicion of criminal conduct, on the chance that the vehicle’s occupants may have had something to do with the crime. The Fourth Amendment prohibits that result. See State v. Kent, 2011 ME 42, ¶ 19, 15 A.3d 1286 (“[A]t its core, the Fourth Amendment ... protects motorists from investigatory seizures conducted through the standardless and unconstrained exercise of discretion of police officers.”).
B. Brown v. Texas Three-Factor Test
[¶ 13] Whitney’s seizure was also unreasonable pursuant to the three-factor test articulated in Brown. As we have explained, pursuant to Brown, “a seizure for information-seeking purposes may be reasonable if the gravity of the public concerns served by the seizure and the degree to which the seizure advances the public interest outweigh the severity of the interference with individual liberty.” La-Plante, 2011 ME 85, ¶ 8, 26 A.3d 337 (alteration and quotation marks omitted).
1. Gravity of the Public Concern
[¶ 14] We acknowledged in LaPlante that the investigation of serious crimes such as fatal hit-and-run accidents, burglaries, and robberies have “been deemed sufficiently important to outweigh certain interferences with the liberty interests of stopped motorists.” Id. ¶ 11. In contrast, we observed that a civil speeding infraction did not present a similarly grave public concern. Id. ¶ 13. The crime here, failure to report a non-fatal accident, although more serious than a civil speeding infraction, is a Class E misdemeanor. See 29-A M.R.S. § 2251(8)(A) (2011). Accordingly, this crime, although of greater concern *1289than a civil speeding infraction, does not present a matter of grave public concern similar to the more serious felony offenses we have discussed in our prior decisions. See LaPlante, 2011 ME 85, ¶ 13, 26 A.3d 337.
2. The Degree to Which the Stop Advances the Public Interest
[¶ 15] In LaPlante, we acknowledged that “motorist stops may significantly advance the investigation of serious crimes in cases where motorists are stopped soon after the crime and in the vicinity where the crime occurred because the stopped motorist might well have been in the vicinity of the crime at the time it occurred.” Id. ¶ 14 (quotation marks omitted). Here, however, the stop of a motorist three to four miles from the scene of a single vehicle accident, at least ninety minutes after the accident occurred, is unlikely to significantly aid an investigation into whether the vehicle’s operator has reported the accident to the proper authorities. Moreover, the vehicle’s operator can usually be identified and located by obtaining the vehicle’s readily available registration information. See, e.g., State v. Prescott, 2012 ME 96, ¶ 3, 48 A.3d 218. Thus, even though the information produced from the registration information here did not lead directly to the vehicle’s operator, the availability of such information from a vehicle that has been abandoned at the scene of an accident renders an information-seeking stop of a motorist unnecessary and of little value in investigating the crime at issue here.
3. The Severity of the Interference with Individual Liberty
[¶ 16] Courts have upheld information-seeking highway stops when “the stop is brief, unlikely to cause anxiety, and planned ahead so as to minimize officer discretion in the field.” LaPlante, 2011 ME 85, ¶ 17, 26 A.3d 337; see, e.g., Gorneault, 2007 ME 49, ¶¶ 2-3, 9, 918 A.2d 1207 (finding a roadblock stop constitutional when police stopped every vehicle at the roadblock, each stop was brief and questions were limited to those relating to a recently committed burglary, and overall the stop was “unlikely to cause alarm or anxiety”). Even so, we have recognized that traffic stops intrude on a person’s liberty to a degree that is not insubstantial. LaPlante, 2011 ME 85, ¶ 16, 26 A.3d 337. Indeed, we concluded in LaPlante that the officer’s stop in that case significantly interfered with LaPlante’s liberty interest because “there were no formal restrictions on the trooper’s exercise of discretion, and, under the circumstances of the stop, there was a significant potential to cause alarm and anxiety.” Id. ¶ 21. We explained that the information-seeking stop in that case was “in all salient respects, a function of the trooper’s individual discretion” and “more likely to cause alarm and anxiety than a roadblock stop because upcoming roadblocks are clearly visible, whereas LaPlante had no indication that he would be stopped.” Id. ¶ 20.
[¶ 17] Here, as in LaPlante, there was no formal restriction on Officer Willey’s discretion and the stop had a significant potential to cause alarm and anxiety. Officer Willey’s seizure of Whitney was made in the absence of any oversight or accountability, and Whitney was required to wait until Officer Willey had finished with the pedestrians before learning the nature and purpose of his detention. See Kent, 2011 ME 42, ¶¶ 14-16, 15 A.3d 1286 (explaining that the “crucial underlying criterion of reasonableness is the amount of discretion that a police officer is allowed to exercise in conducting a stop” and concluding that the detention of motorists at a roadblock for “an average of three to five minutest,]” in the absence of any “leadership or ac*1290countability in the design, approval, and execution of the roadblock[,]” suggested “more than a minimal intrusion of a motorist’s liberty interest” (quotation marks omitted)). Furthermore, the stop was the result of a roving patrol conducted at an early morning hour and Whitney had no indication that law enforcement was present because Officer Willey pulled up behind him in the dark without engaging his siren or blue lights. See LaPlante, 2011 ME 85, ¶ 20, 26 A.3d 337; see also Sitz, 496 U.S. at 453, 110 S.Ct. 2481 (explaining that roving patrols usually take place at night and “their approach may frighten motorists[,]” whereas, at a checkpoint stop, motorists can see other vehicles being stopped and can observe visible signs of the police officers’ authority (quotation marks omitted)). Sanctioning this seizure would significantly expand the discretion of an officer on an unsupervised roving patrol to seize motorists who otherwise are committing no offense and have no apparent involvement in, or knowledge of, relatively minor crimes that have occurred in an area distant from where the stop occurs.
III. CONCLUSION
[¶ 18] In summary, we conclude that because Whitney was seized in the absence of any reasonable articulable suspicion of criminal conduct during a police officer’s roving patrol, the seizure was unconstitutional. Further, the public’s interest concerning the misdemeanor crime of failure to report an accident, and the degree to which that interest is advanced when a motorist is stopped at random, more than an hour after police have responded to the accident, to verify that the motorist and his passenger were not involved in the accident, is outweighed by the significant interference with the stopped motorist’s liberty interest.
The entry is:
Judgment vacated; order denying the motion to suppress vacated; remanded for the entry of an order granting the motion to suppress.

. Officer Willey used the phrase "leaving the scene of an accident” to describe the crime he believed the vehicle’s operator was committing, but also testified that the accident was a reportable one because of the amount of damage the vehicle had sustained. See 29-A M.R.S. § 2251(8)(A) (2011). Leaving the scene of an accident involving death or bodily injury is a separate offense from failure to report an accident. See 29-A M.R.S. § 2252 (2011). The State argued during the hearing on the motion to suppress that the crime Officer Willey was investigating was failure to report an accident. The motion court, in its written order, however, referred to the crime under investigation as "leaving the scene of *1286an accident, a serious, reportable accident.” No evidence was presented during the hearing that the accident produced bodily injury or death; evidence was introduced, however, that the accident was reportable. As a result, we conclude, for purposes of this opinion, that the crime being investigated was failure to report an accident.


. A stop may also be justified in the absence of reasonable articulable suspicion of criminal conduct “when an officer’s assessment of the existence of specific and articulable facts indicating a possible ... public safety risk is objectively reasonable considering the totality of the circumstances.” State v. Connor, 2009 ME 91, ¶ 10, 977 A.2d 1003. Although Officer Willey initially expressed concern for the driver’s safety, he did not testify to any specific and articulable facts concerning his observations of Whitney, his passenger, or the condition of Whitney's vehicle that would justify the stop for purposes of public safety, and the motion court did not consider reasonable safety concerns as a justification for the stop.